Title: To James Madison from George Joy, 16 November 1810 (Abstract)
From: Joy, George
To: Madison, James


16 November 1810, Copenhagen. Informs JM he has credible information that some of his letters have been put ashore at Gothenburg, including a letter for JM enclosed in one addressed to Warder & Sons of Philadelphia. Cannot account for the captain’s conduct, nor can he discern the fate of the letters. The Eclipse of Philadelphia sailed with a similar set of papers, “but I enclose such Copies as I had, or could get ready.” Mentions a report from two sources of an armistice between the Turks and the Russians. Was unable to confirm the report in his talks with the Russian minister, but if it is true, “it cannot fail to be important.” In a postscript notes that he is enclosing a partial copy of a letter to William Pinkney, “to be continued and followed by such other Communications, as my own Avocations may allow me to transcribe from my stenographic Copies.”
